Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-11, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 14, and 15 of US Patent 10992945 (945).
Instant application
945
1. A system configured to dynamically provide system communications tailored to individual users responsive to occurrences of specific user actions in a virtual space, the system comprising:
1. A system configured to dynamically provide system communications tailored to individual users responsive to occurrences of trigger events in a virtual space, the system comprising:
one or more processors configured by machine-readable instructions to:
one or more processors configured by machine-readable instructions to:
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing; 
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing platforms through which command inputs are provided by the individual users that exercise control by the individual users within the virtual space;
provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications; 
provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including one or more of new system communications, existing system communications, and/or information for determining whether an individual current state corresponds to one or more system communications;
monitor, as a first type of user activity, whether a first user registers as a user in the virtual space;
monitor, as a first type of user activity, whether a first user registers as a user in the virtual space;
monitor, as a second type of user activity, whether the first user establishes a relationship with another user and/or user character in the virtual space;
monitor, as a second type of user activity, whether the first user establishes a relationship with another user and/or user character in the virtual space;
monitor, as a third type of user activity, whether the first user customizes a first user character that is associated with the first user;
monitor, as a third type of user activity, whether the first user customizes a first user character that is associated with the first user;
obtain information responsive to at least one of (i) the first user registering in the virtual space, (ii) the first user establishing the relationship with another user and/or user character, and (iii) the first user customizing the first user character, the information indicates one or more of:
obtain current states responsive to at least one of (i) the first user registering in the virtual space, (ii) the first user establishing the relationship with another user and/or user character, and (iii) the first user customizing the first user character, the current states being separate and discrete from any of the first type, the second type, or the third type of user activity that has been monitored for the first user, wherein a first current state for the first user includes information indicating one or more of:
(i) an amount of real-world money the first user has spent toward the virtual space, and/or
(i) an amount of real-world money the first user has spent toward the virtual space, and/or 
(ii) total time spent by the first user while engaged in gameplay in the virtual space, wherein the information is obtained responsive to occurrence of any of the first type, the second type, or the third type of user activity that has been monitored for the first user;
(ii) total time spent by the first user while engaged in gameplay in the virtual space, wherein the first current state information is obtained responsive to occurrence of any of the first type, the second type, or the third type of user activity that has been monitored for the first user; 
make a determination whether a first system communication corresponds to the information,
make a determination whether a first system communication corresponds to the information, and 
select the first system communication responsive to the determination; and 
select the first system communication responsive to the determination; and
provide the first system communication for presentation to the first user.
provide the first system communication for presentation to the first user.
2. The system of claim 1, wherein the first system communication is presented via one or more communication channels.
2. The system of claim 1, wherein the first system communication is presented via one or more communication channels.
7. The system of claim 2, wherein the one or more communication channels includes one or more of an in-space modal, an in-space message, and/or an out-of- space email.
7. The system of claim 2, wherein the one or more communication channels includes one or more of an in-space modal, an in-space message, and/or an out-of- space email.
8. The system of claim 1, wherein a first system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message.
8. The system of claim 1, wherein a first system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message.
9. The system of claim 2, wherein the one or more processors are further configured by machine-readable instructions to: determine user responsiveness to system communications presented via the one or more communication channels; wherein the admin interface includes user responsiveness information indicating the user responsiveness, wherein the user responsiveness information includes information indicating responsiveness of the first user to the first system communication.
9. The system of claim 2, wherein the one or more processors are further configured by machine-readable instructions to: determine user responsiveness to system communications presented via the one or more communication channels; wherein the admin interface includes user responsiveness information indicating the user responsiveness, wherein the user responsiveness information includes information indicating responsiveness of the first user to the first system communication.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are generic to all that is recited in the claims of the Patent.  That is, the former claims are anticipated by the latter claims.
Claims 10, 11, and 16-18 are generic to all that is recited in claims 10, 11, and 16-18 of the Patent as explained supra, mutatis mutandis.  That is, the former claims are anticipated by the latter claims.

Claims 1, 2, 7-11, and 16-18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 14, and 15 of US Patent 10171385 (385).
Instant application
385
1. A system configured to dynamically provide system communications tailored to individual users responsive to occurrences of specific user actions in a virtual space, the system comprising:
1. A system configured to dynamically provide system communications tailored to individual users responsive to occurrences of trigger events in a virtual space, the system comprising:
one or more processors configured by machine-readable instructions to:
one or more processors configured by machine-readable instructions to:
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing; 
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing platforms through which command inputs are provided by the individual users that exercise control by the individual users within the virtual space;
provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications; 
provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including one or more of new system communications, existing system communications, and/or information for determining whether an individual current state corresponds to one or more system communications;
monitor, as a first type of user activity, whether a first user registers as a user in the virtual space; monitor, as a second type of user activity, whether the first user establishes a relationship with another user and/or user character in the virtual space; monitor, as a third type of user activity, whether the first user customizes a first user character that is associated with the first user;
monitor actions performed by a user within the virtual space for trigger events including a first trigger event, the first trigger event being a specific user action performed by a first user that has been defined as a trigger event, wherein the specific user action is one or more of registering as a user in the virtual space, establishing a relationship with another user and/or user character in the virtual space, customizing a user character, and/or engaging in gameplay within the virtual space; 
obtain information responsive to at least one of (i) the first user registering in the virtual space, (ii) the first user establishing the relationship with another user and/or user character, and (iii) the first user customizing the first user character, the information indicates one or more of:
obtain current states responsive to trigger events occurring within the virtual space, the current states being separate and discrete from the trigger events, a given current state for the first user including information indicating one or more of: 
(i) an amount of real-world money the first user has spent toward the virtual space, and/or (ii) total time spent by the first user while engaged in gameplay in the virtual space, wherein the information is obtained responsive to occurrence of any of the first type, the second type, or the third type of user activity that has been monitored for the first user;
(a) a frequency of engagement by the first user in the virtual space, (b) an amount of real-world money the first user has spent toward the virtual space, and/or (c) total time spent by the first user while engaged in gameplay in the virtual space, wherein a first current state is obtained responsive to the first trigger event; 
make a determination whether a first system communication corresponds to the information,
further responsive to trigger events occurring within the virtual space, (i) determine whether individual current states correspond to one or more of a plurality of system communications, a given system communication being a communication configured to be provided by the system for presentation to users via one or more communication channels (ii) determine whether a first system communication corresponds to the first current state, and  
select the first system communication responsive to the determination; and 
(iii) select the first system communication responsive to the first system communication being determined to correspond to the first current state, such selection being further responsive to occurrence of the first trigger event; and 
provide the first system communication for presentation to the first user.
provide system communications for presentation to users
2. The system of claim 1, wherein the first system communication is presented via one or more communication channels.
via the one or more communication channels
9. The system of claim 2, wherein the one or more processors are further configured by machine-readable instructions to: determine user responsiveness to system communications presented via the one or more communication channels; wherein the admin interface includes user responsiveness information indicating the user responsiveness, wherein the user responsiveness information includes information indicating responsiveness of the first user to the first system communication.
wherein the admin interface includes user responsiveness information indicating user responsiveness to the system communications presented via the one or more communication channels.
7. The system of claim 2, wherein the one or more communication channels includes one or more of an in-space modal, an in-space message, and/or an out-of- space email.
6. The system of claim 1, wherein the one or more communication channels includes one or more of an in-space modal, an in-space message, and/or an out-of-space email.
8. The system of claim 1, wherein a first system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message.
7. The system of claim 1, wherein a given system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are generic to all that is recited in the claims of the Patent.  That is, the former claims are anticipated by the latter claims.
Claims 10, 11, and 16-18 are generic to all that is recited in claims 9, 14, and 15 of the Patent as explained supra, mutatis mutandis.  That is, the former claims are anticipated by the latter claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 7-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100197409 (409) in view of US 20110300923 (923) further in view of US 20130254413 (Steele).  
Regarding claim 1, 409 teaches or suggests a system configured to dynamically provide system communications tailored to individual users responsive to occurrences of specific user actions in a virtual space (¶ 163 output relationship availability), the system comprising: 
one or more processors configured by machine-readable instructions (¶ 73 processor, instructions) to: 
execute an instance of the virtual space, wherein the instance is configured to facilitate interaction between the individual users and with the virtual space, wherein the individual users are associated with individual client computing platforms (¶ 157 virtual environment); 
monitor, as a first type of user activity, whether a first user registers as a user in the virtual space (¶ 108 register); 
monitor, as a second type of user activity, whether the first user establishes a relationship with another user and/or user character in the virtual space (¶¶ 129, 159 formalize relationship); 
monitor, as a third type of user activity, whether the first user customizes a first user character that is associated with the first user (¶ 157 personalize);
obtain information responsive to at least one of (i) the first user registering in the virtual space, (ii) the first user establishing the relationship with another user and/or user character, and (iii) the first user customizing the first user character, the information indicates one or more of: (i) an amount of real-world money the first user has spent toward the virtual space, and/or (ii) total time spent by the first user while engaged in gameplay in the virtual space, wherein the information is obtained responsive to occurrence of any of the first type, the second type, or the third type of user activity that has been monitored for the first user( ¶ 140 limited activity).
409 does not expressly disclose provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications.
923 teaches or suggests providing an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications (¶¶ 173, 176-179 “a module or device”, 408, 409).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine 409’s system and 423’s admin interface to provide an admin interface for presentation to an administrative user of the virtual space for managing system communications of the virtual space, the admin interface being configured to receive information from the administrative user, the information including system communications.  A reason to do is to allow an administrator to control and monitor 409’s virtual environment.
409 does not expressly disclose make a determination whether a first system communication corresponds to the information, and select the first system communication responsive to the determination; and provide the first system communication for presentation to the first user.
Steele teaches or discloses making a determination whether a first system communication corresponds to information, and select the first system communication responsive to the determination; and provide the first system communication for presentation to a first user (¶¶ 64, 72 termination message).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine 409’s system, 423’s admin interface, and Steele’s presentation to make a determination whether a first system communication corresponds to the information, and select the first system communication responsive to the determination; and provide the first system communication for presentation to the first user.  A reason to do so is to keep the user aware of his relationships.
Regarding claim 2, the aforementioned combination teaches or suggests the first system communication is presented via one or more communication channels (423 ¶¶ 64, 72 termination message, 409 ¶ 163 message, window, indication, 923 ¶¶ 315 email, messaging).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 7, the aforementioned combination teaches or suggests the one or more communication channels includes one or more of an in-space modal, an inspace message, or an out-of-space email (Id.)  
Regarding claim 8, the aforementioned combination teaches or suggests a given system communication includes one or more of a third-party advertisement, an offer for in-space products, an offer in-space services, and/or an informative message (423 ¶¶ 64, 72 termination message, 923 ¶¶ 171 offer 178 ad).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 9, the aforementioned combination teaches or suggests the one or more processors are further configured by machine-readable instructions to: 
determine user responsiveness to system communications presented via the one or more communication channels; wherein the admin interface includes user responsiveness information indicating the user responsiveness, wherein the user responsiveness information includes information indicating responsiveness of the first user to the first system communication (409 ¶ 411 measure performance).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 10, 11, and 16-18 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, Hamilton  provides an advertising offer that is configured to relocate an avatar within the virtual environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448